Motion to dismiss the appeals herein granted and the appeals dismissed, with costs and $20 costs of motion, upon the grounds that (1) the appeal from the December 17, 1981 judgment does not lie because the November 2, 1981 corrected Appellate Division order sought to be reviewed does not modify in a “respect, which is within the power of the court of appeals to review” (CPLR 5601, subd [a], par [iii]; subd [d]); (2) no appeal lies from the superseded November 2,1981 order of the Appellate Division, and (3) a separate appeal does not lie from the conditional November 2, 1981 corrected Appellate Division order.